Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 1 of 16 PageID #: 5895




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


   BOOKER T. HUFFMAN,

                           Plaintiff,

         v.                               Civil Action No. 2:19-cv-00050-RWS-RSP
   ACTIVISION PUBLISHING, INC.,
   ACTIVISION BLIZZARD, INC., MAJOR
   LEAGUE GAMING CORP., and
   TREYARCH CORPORATION,

                           Defendants.


              DEFENDANTS’ MOTION FOR JUDGMENT AS A MATTER OF LAW
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 2 of 16 PageID #: 5896




   I.      INTRODUCTION

           Plaintiff has not presented sufficient evidence to support his copyright infringement claim

   on the merits. The unrebutted testimony and evidence from Booker T. Huffman and the creators

   of the G.I. Bro image shows that the work is an unoriginal copy of The Rock from the neck

   down, and at most the “facial expression” or “attitude” is claimed to be unique. But a facial

   expression is not copyrightable. Nor is an “attitude.” Furthermore, Plaintiff presented no

   evidence of access, and he and the creators of G.I. Bro universally agreed that the images were

   different in many, significant ways that preclude a finding of striking similarity.

           Further, Plaintiff has failed to present any evidence of damages. Plaintiff seeks only

   infringer’s profits on his copyright claim. However, as even his own jury instruction and

   attorney voir dire questioning acknowledge, it is Plaintiff’s burden to prove revenues attributable

   to that infringement to recover any infringer’s profits. Plaintiff has adduced no evidence

   whatsoever that any amount of Activision’s revenues are related to the alleged infringement of

   his G.I. Bro poster, and he has presented no expert testimony of any kind. Without any evidence

   to meet its burden, the jury has no basis to award any infringer’s profits to Plaintiff. Since that is

   the only type of damages he seeks for his copyright claim, and since damages is an element of

   the claim, that claim should be dismissed from this lawsuit as a matter of law. MGE UPS

   Systems, Inc. v. GE Consumer and Indus., Inc., 622 F.3d 361, 369 (5th Cir. 2010) (reversing

   denial of Rule 50(a) motion on copyright claim because plaintiff failed to prove damages,

   including infringer’s profits, at trial).

           Finally, Plaintiff has presented no evidence supporting his 17 U.S.C. section 1202 claim.

   This claim should also be dismissed under Rule 50(a).




                                                     1
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 3 of 16 PageID #: 5897




   II.     LEGAL STANDARDS

           A.      Judgment as a Matter of Law

           Judgment as a matter of law is appropriate when “a reasonable jury would not have a

   legally sufficient evidentiary basis to find for the party on that issue. . . .” Fed. R. Civ. P.

   50(a)(1). In other words, the moving party is entitled to judgment as a matter of law if “no

   reasonable juror could return a contrary verdict.” International Ins. Co. v. RSR Corp., 426 F.3d

   281, 296 (5th Cir. 2005).

           To survive a Rule 50 motion and present a question for the jury, the party opposing the

   motion must establish a conflict in substantial evidence on each essential element of its claim.

   Anthony v. Chevron USA, Inc., 284 F.3d 578, 583 (5th Cir. 2002) (citing Boeing Co. v. Shipman,

   411 F.2d 365, 374 (5th Cir.1969) (en banc) (holding that a mere scintilla of evidence is

   insufficient to present a question for the jury)). The evidence must be sufficient so that a jury

   will not ultimately rest its verdict on mere speculation and conjecture. Id. at 583 (citing Gulf

   Coast Real Estate Auction Co. v. Chevron Indus., Inc., 665 F.2d 574, 577 (5th Cir. 1982)).

           B.      Copyright Infringement

           “To prove copyright infringement, a plaintiff must establish (1) ownership of a valid

   copyright; (2) factual copying; and (3) substantial similarity.” Armour v. Knowles, 512 F.3d 147,

   152 (5th Cir. 2007) (citation omitted). “The second prong, factual copying, can be proved by

   direct or circumstantial evidence.” Id. Plaintiff has no direct evidence of factual copying.

           To establish copying by circumstantial evidence requires proof that “(1) the defendant

   had access to the copyrighted work before creation of the infringing work and (2) the works

   contain similarities that are probative of copying.” Id. (citations omitted). “To establish access,

   a plaintiff must prove that ‘the person who created the allegedly infringing work had a

   reasonable opportunity to view the copyrighted work’ before creating the infringing work.” Id.



                                                      2
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 4 of 16 PageID #: 5898




   at 152-53 (quoting Peel & Co. v. The Rug Market, 238 F.3d 391, 394 (5th Cir. 2001)). “ ‘A bare

   possibility will not suffice; neither will a finding of access based on speculation or conjecture.’”

   Id. at 153 (quoting Peel, 238 F.3d at 394-95). “Reasoning that amounts to nothing more than a

   ‘tortuous chain of hypothetical transmittals’ is insufficient to infer access.” Id. (citations

   omitted).

          In the absence of evidence of access, “factual copying may be proved by showing such a

   ‘striking similarity’ between the two works that the similarity could only be explained by actual

   copying.” Armour, 512 F.3d at 152 n.3 (quoting Positive Black Talk, Inc. v. Cash Money

   Records, Inc., 394 F.3d 357, 371 n.10 (5th Cir. 2004)). The similarity must be “of a kind that

   can only be explained by copying, rather than by coincidence, independent creation, or prior

   common source. Id. (quoting Selle v. Gibb, 741 F.2d 896, 904 (7th Cir. 1984)). Striking

   similarity must “preclude the possibility of independent creation.” Ferguson v. Nat’l Broad. Co.,

   584 F.2d 111, 113 (5th Cir. 1978) (emphasis added); see also Gaste v. Kaiserman, 863 F.2d

   1061, 1068 (2d Cir. 1988) (“A plaintiff has not proved striking similarity sufficient to sustain a

   finding of copying if the evidence as a whole does not preclude any reasonable possibility of

   independent creation.”) (emphasis added).

          C.      Damages Under 17 U.S.C. § 504

          Under the Copyright Act, a copyright owner may seek several types of damages for

   infringement: statutory damages; actual damages (lost profits or damages reflecting the

   diminished value of the copyright); infringer’s profits; or actual damages and infringer’s profits,

   to the extent infringer’s profits “are not taken into account in computing the actual damages.” 17

   U.S.C. §§ 504(a), (b). Courts apply a two-step analysis when assessing whether a copyright

   owner is entitled to infringer’s profits and the amount to which he is entitled. William A.

   Graham Co. v. Haughey, 568 F.3d 425, 442 (3d Cir. 2009). First, a court must examine whether



                                                     3
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 5 of 16 PageID #: 5899




   the plaintiff has met his burden to show a nexus, causal relationship, or “reasonable relationship”

   between the infringer’s gross revenue and the infringement. Leland Med. Ctrs., Inc. v. Weiss,

   No. 4:07CV67, 2007 WL 2900599, at *1 (E.D. Tex. Sept. 28, 2007) (failure to require causal

   link is nothing more than “pie in the sky” damage model) (citing Davis v. The Gap, Inc., 246

   F.3d 152, 160 (2d Cir. 2001)); see Estate of Vane v. The Fair, Inc., 849 F.2d 186, 188 (5th Cir.

   1988) (affirming district court ruling that plaintiff’s expert testimony was inadequate to attribute

   profits to infringement). If the court concludes the plaintiff has met his burden, the burden shifts

   to the infringer to offset the gross revenue by proving (i) expenses incurred that may be deducted

   from the gross revenue and (ii) elements of the infringer’s profit attributable to factors other than

   the copyrighted work. 17 U.S.C. § 504(b); Mackie v. Rieser, 296 F.3d 909, 915 (9th Cir. 2002)

   (collecting cases from multiple circuits); Hamil Am., Inc. v. GFI, 193 F.3d 92, 104, 107-08 (2d

   Cir. 1999). As discussed below, the analysis here never reaches this step because Plaintiff comes

   nowhere near meeting his burden on the first step.

          This two-step analysis applies to circumstances where a copyright holder is seeking direct

   or indirect profits. Mackie, 296 F.3d at 914. Direct profits constitute proceeds from the sale of

   an infringing article, while indirect profits constitute proceeds resulting in some specified way

   from the infringement. Id. To survive a judgment as a matter of law, Plaintiff must introduce

   enough evidence of causation between the infringement and defendants’ profits to allow a jury to

   return a reasonable verdict. See Mackie, 296 F.3d at 911; MGE UPS, 622 F.3d at 368 (“ʻ[W]hen

   one of the prima facie elements of a claim is damages and the claimant fails to introduce

   evidence of those damages, he or she commits a fatal errorʼ” and holding “district court erred in

   denying GE/PMI’s Rule 50(a) motion on MGE’s copyright infringement claims because MGE

   has not shown damages under § 504(b)”) (quoting Prunty v. Ark. Freightways, Inc., 16 F.3d 649,




                                                     4
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 6 of 16 PageID #: 5900




   652 (5th Cir. 1994)).

          D.      Provision of False Copyright Management Information (“CMI”) Under 17 §
                  1202(a).

          The DMCA prohibits the provision or distribution of false CMI, where a party knows the

   CMI is false and where that party disseminated the CMI with the intent to “induce, enable,

   facilitate, or conceal” copyright infringement. 17 U.S.C. § 1202(a).

   III.   DISCUSSION

          A.      Plaintiff Has Failed to Show Copyright Infringement.

                  1.       Plaintiff’s Work Is Copied from an Image of The Rock and Is
                           Unoriginal and Uncopyrightable.

          A work must be original to be copyrightable. Feist Publ’ns., Inc. v. Rural Tel. Serv. Co.,

   Inc., 499 U.S. 340, 345 (1991). This means the work must be independently created and that it

   possesses at least some minimal degree of creativity. Id.

          The undisputed testimony shows that nothing about Plaintiff’s work from the neck down

   was original in comparison to the image of The Rock, and in fact, the bodies of the two works

   are strikingly similar. Ex. 1 (Day 1 Trial Tr.) 240:17-18 (“Q. But you do admit that from the

   neck down these are strikingly similar, wouldn’t you sir? A. Yes”); Ex. 2 (Day 2 Trial Tr.)

   405:20-22 (“It’s strikingly similar—strikingly similar, isn’t it? A. Yeah, it’s similar.”).

   Copyright does not extend to non-original elements of the work.

          Once everything from the neck down is removed, all that is left of Plaintiff’s work is

   what Plaintiff described as his “facial expression,” Ex. 2 314:18-19, or his “attitude,” Ex. 1

   186:12-16. One cannot obtain a copyright in an attitude. Kepner-Tregoe, Inc. v. Leadership

   Software, Inc., 12 F.3d 527, 533 (5th Cir. 1994) (“copyright law protects tangible, original

   expressions of ideas, not ideas themselves.”). Plaintiff does not own the idea of an angry man

   with a scowling look. Plaintiff’s claim to a copyright over “facial expression” or “attitude” is not




                                                     5
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 7 of 16 PageID #: 5901




   permissible and should be rejected.

                  2.     Plaintiff Presented No Evidence of Access.

          Plaintiff’s case had no direct evidence of access. He admitted freely this deficiency.

                  Q. You have no facts to support your claim that we copied
                  anything from you, do you sir, yes or no?

                  A. I have no – nothing that I can show the jury and say, here is
                  what, you know

                  Q. That’s right.

                  A. – they did at Activision. I can’t say that.

                  Q. And you have no witness coming to this Court to get on that
                  witness stand and testify that they have evidence that Activision
                  copied anything from you, do you?

                  A. I don’t – no, I do not.

   Ex. 2 290:8-13.

          His purported circumstantial evidence of access was also woefully insufficient to support

   his claim of copying. Plaintiff testified that he was at a number of comic cons, and Activision

   was at a number of comic cons. But none of these comic cons overlapped except one: the 2015

   San Diego Comic Con, which occurred before the Arroza poster was created. See Ex. 2 296:24-

   297:11. Plaintiff admitted on the stand that the Arroza poster was not at the 2015 San Diego

   Comic Con because it did not exist. Id. So Activision could not have gained access to the poster

   at that Comic Con. Plaintiff presented no other theory of access.

          Plaintiff has simply adduced no facts to allow a reasonable jury to determine that

   Defendants had access to his work. This leaves him to argue striking similarity alone, but the

   evidence forecloses that avenue as well.

                  3.     Plaintiff and His Witnesses Readily Testified to Sufficient Differences
                         Between the Images Such That No Jury Could Find Them Strikingly




                                                    6
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 8 of 16 PageID #: 5902




                          Similar.

          Plaintiff and the creators of the Arroza poster all agreed that there were many more

   differences than similarities between the two images at issue. They pointed to key differences in

   pose, clothing, gear, weapons, arm angle, leg positioning, and portions of the background

   imagery. Ex. 2 324:20-325:14.; Ex. 3 (Yarbrough Dep. Tr.) 60:10-61:09; 61:10-61:21; Ex. 4

   (West Dep. Tr.) 55:23-57:22; 72:23-60:17. The similarities identified boiled down to a simple,

   but generic, theme: a black man with dreadlocks and a headband. But Plaintiff admitted he

   didn’t have a copyright on an image of a black man with dreadlocks and a headband. Ex. 2

   284:19-24. Nor could he. There simply are not sufficient similarities between the two images to

   support a claim of striking similarity, which requires the images to be so similar that no other

   explanation but copying could explain the similarities—not coincidence, not independent

   creation, and not prior common source. Armour, 512 F.3d at 152 n.3. Those similarities that do

   exist here—two black men with dreadlocks—are common, public domain elements that cannot

   support a claim of striking similarity.

          B.      Plaintiff Has Failed to Show Infringer’s Profits Attributable to the Alleged
                  Infringement.

          Plaintiff seeks only infringer’s profits. Proposed Verdict Form at 1-2, ECF No. 212-1.

   Accordingly, he has the initial burden to demonstrate that there is a causal connection between

   gross revenue from sales of the Black Ops 4 game and the alleged infringement. Davis, 246 F.3d

   at 160. Plaintiff has failed to meet his burden. Plaintiff has presented no evidence that any

   portion of the revenue from sales of Black Ops 4 is connected to the alleged infringement.

          In voir dire, Plaintiff’s attorney reiterated multiple times that the correct test is profits

   attributable to the infringement. Ex. 1 51:12-16 (“if the Defendant infringes and makes a profit

   based on what they did, that profit--they’re accountable for that profit to the Plaintiff and they




                                                      7
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 9 of 16 PageID #: 5903




   must return the part of the profit that’s attributable to the Plaintiff’s creative works back to the

   Plaintiff.”); 53:24-54:2 (“that’s not going to prevent you from looking at the facts of this case

   and deciding what the profits are and what profits are attributable to the infringement of Mr.

   Huffman’s work.”) (emphases added). He also conceded that it is the Plaintiff’s burden to

   present evidence on this issue. 52:12-14, 18-21. In his proposed jury instructions, Plaintiff also

   reiterates his burden. Proposed Jury Insts. at pdf p. 43, ECF No. 213 (“A plaintiff is entitled to

   recover the profits of an infringer that are attributable to the infringement.”; “[i]n a copyright

   infringement action, the copyright owner must only prove the gross revenues that the infringer

   has earned from the creation, sales, or rentals of the infringing item.”) (emphases added).

          No evidence in the record supports a finding that the Prophet/Romeo Image motivated

   consumers to purchase Black Ops 4 or contributed in any way to sales of the game. In fact,

   Plaintiff did not call a damages expert—or indeed any expert—to analyze this issue in this case.

   Nor did Plaintiff induce any specific testimony detailing what any revenue from Black Ops 4

   even was, much less that any of the revenue was attributable to the Prophet/Romeo Image.

   Stated simply, Plaintiff has proffered no evidence whatsoever demonstrating that the

   Prophet/Romeo Image resulted in a single sale of Black Ops 4. Plaintiff has not even mustered

   an attempt.

          MGE is directly on point. There, the Fifth Circuit reversed a district court who denied a

   Rule 50(a) motion because plaintiff failed to prove up its damages on a copyright claim. MGE,

   622 F.3d at 369. In particular, the court held that “MGE needed to present a more narrowly

   tailored calculation of PMI’s profits in order to cognize a claim for copyright damages

   ‘attributable to the infringement.’” Id. MGE “sought over $100 million in damages based almost

   exclusively on the testimony of its only damages expert, Dr. Laurance Prescott.” Id. at 367.




                                                     8
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 10 of 16 PageID #: 5904




   “Notably, Dr. Prescott did not testify to GE/PMI’s profits attributable to the infringement.” Id.

   The court struck this testimony for being unsupported. Id. Once stricken, MGE had only a “bar

   graph indicating PMI’s total revenue from 2001 to 2004” as evidence of profits. Id. at 368. The

   Fifth Circuit held this was insufficient, because evidence showed only 10% of revenue came

   from MGE-branded machines, and “PMI’s total revenue far exceeds the approximately 10% of

   revenue reasonably related to the infringement of MGE’s copyright.” Id. at 369. The Fifth

   Circuit therefore held that Plaintiff failed to present a damages case, and “[a]ccordingly, the

   district court erred in denying GE/PMI’s Rule 50(a) motion on MGE’s copyright infringement

   claims because MGE has not shown damages under § 504(b)).” Id.

          MGE is determinative of the outcome here, and in fact, the facts here are worse for

   Plaintiff. Like MGE, Plaintiff has no expert to present a profits theory that is reasonably

   attributable to infringement. Unlike MGE, Plaintiff has not even attempted to present a damages

   expert to opine on profits attributable to infringement. These fatal flaws in Plaintiff’s case

   mandate, under binding Fifth Circuit precedent, that Plaintiff’s copyright claim be dismissed

   under Rule 50(a).

          This is consistent with other precedent. In Mackie, an artist sued the Seattle Symphony

   for copyright infringement based on the unauthorized use of a photograph of the artist’s

   copyrighted public sculpture. 296 F.3d at 912-13. The Symphony used the infringing

   photograph on one page of a twenty-four-page promotional brochure it circulated to drum up

   season tickets sales. Id. at 912. The plaintiff sought infringer’s profits pegged to the

   symphony’s revenue from a particular music series that was described in the brochure alongside

   the infringed artwork. Id. at 913. The plaintiff’s expert testified that it was “impossible” to

   determine how much of the Symphony’s revenue was due to the infringement but later changed




                                                     9
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 11 of 16 PageID #: 5905




   course, opining by declaration that, as the Symphony hoped to get a return rate of 1.5% from the

   brochures, the plaintiff was entitled to 1.5 % of the Symphony’s revenue. Id.

          The court ruled this evidence too “speculative” to support an award for infringer’s profits.

   Id. at 916. It opined that “myriad factors” could influence a decision to purchase tickets,

   including “reasons that have nothing to do with the artwork in question” such as the reputation of

   the symphony, notoriety of the conductor or a specific musician, patrons’ love of music, interest

   in the new symphony hall, or even the dates of the available concerts: “In the absence of

   concrete evidence,” the plaintiff’s theory was “no less speculative than our effort . . . to

   enumerate even a relatively short list of the myriad factors that could influence an individual’s

   purchasing decisions.” Id. The court further disapproved of the expert’s application of the

   expected 1.5% return rate to the Symphony’s revenue, describing it as a “virtual non-sequitur:”

                  Even if such an aspirational yield percentage could be applied to
                  determine how many people subscribed because of the brochure,
                  such a rudimentary analysis cannot determine how many of those
                  individuals subscribed because of Rieser’s work. The thread is
                  even more attenuated because the artwork was but one page in a
                  multi-page brochure that advertised a series of concerts that were
                  unrelated to the artwork itself. Rank speculation of that sort will
                  not allow a copyright holder to survive a summary judgment
                  motion on his claim for indirect profits.

   Id.

          Again, the facts in Mackie that were held to be insufficient to support a damages award

   exceed those presented by Plaintiff here. The Romeo Image, just like the accused image in

   Mackie, made up only a small component of the marketing materials disseminated to the public.

   Neither the plaintiff in Mackie nor Plaintiff here presented any evidence that any consumers

   purchased the advertised goods specifically as a result of the allegedly infringing component

   within the marketing material. And here, Plaintiff has not even offered “rank speculation” of the

   percentage of Black Ops 4 revenue to which he claims he is entitled under a theory of infringer’s



                                                     10
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 12 of 16 PageID #: 5906




   profits. He has failed to even present a number.

          Mackie is not an outlier. The Fifth Circuit has similarly upheld a ruling from the Eastern

   District of Texas that a plaintiff must present evidence as to how much of the profits at issue are

   attributable to the infringing work in order to obtain an infringer’s profits. In Estate of Vane, the

   plaintiff, a photographer, sued a department store for using his photographs in television

   advertisements when the store only had a license to use the photographs in mailers to customers.

   849 F.2d at 187. The accused commercials, however, contained multiple images, not only the

   plaintiff’s. Id. Nonetheless, the plaintiff’s expert calculated a lump-sum figure based off the

   department store’s profits attributable to the commercials without accounting for the fact that the

   infringed photographs made up “only a fraction of any given commercial.” Id. at 188. The

   expert’s model purported to consider “seasonal [holidays-based] sales trends,” the trajectory of

   the local economy during the relevant time period, and the so-called “carryover effect” which

   describes an advertisement’s lingering contribution to sales after its initial airing. Id.

          Even so, the Fifth Circuit affirmed the district court’s decision to decline to award

   infringer’s profits because the evidence was too speculative—in part because the expert did not

   connect sales to the infringing images. Id. The court noted that the infringed images appeared

   during “only part of the time the commercials were on the air.” Id. at 188-89 (noting part of the

   commercial was comprised of introductory and closing segments and part of the commercial

   featured merchandise depicted by non-infringing images). The court concluded: “Some portion

   of the profits may have been attributable to the infringement, but much of the profits must be

   attributed to non[-]infringing aspects of the commercials.” Id. at 188. As in Mackie, the

   evidence presented in Estate of Vane was far more than Plaintiff has presented here, yet the Fifth

   Circuit still deemed the evidence insufficient to permit a recovery of infringer’s profits.




                                                     11
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 13 of 16 PageID #: 5907




          Other courts have consistently required plaintiffs to demonstrate a connection not just

   between infringing materials and the infringer’s profits—but between the infringing component

   of the material and the infringer’s revenue. See, e.g., Straus v. DVC Worldwide, 484 F. Supp. 2d

   620, 646-48 (S.D. Tex. 2007) (granting summary judgment on indirect profits and holding no

   causal link where no evidentiary basis “to conclude how much any particular marketing

   materials contributed to the sales figures, much less to distinguish between the effect of using

   materials that included unauthorized uses of [the plaintiff’s] photograph as opposed to authorized

   uses of the photograph.”); Rally Concepts, LLC v. Republican Nat’l Comm., No. 5:05-CV-41-

   DF, 2006 WL 6889673, at *2 (E.D. Tex. Nov. 9, 2006) (“Showing the total revenue of a

   defendant accused of copyright infringement is generally not sufficient. Instead, the term ‘gross

   revenue’ under the statute [17 U.S.C. § 504(b)] means gross revenue reasonably related to the

   infringement, not unrelated revenues.”) (internal quotation marks omitted) (citation omitted);

   O’Connor v. Cindy Gerke & Assocs., Inc., 300 F. Supp. 2d 759, 773-74 (W.D. Wis. 2002)

   (finding no nexus as a matter of law where plaintiff did not submit evidence of profits related to

   infringing components in marketing material).

          Plaintiff must show a non-speculative relationship between the specific accused image

   and Black Ops 4 revenue. See Estate of Vane, 849 F.2d at 188; Mackie, 296 F.3d at 916. It is

   insufficient, as a matter of law, for Plaintiff to rely on generalities, particularly where he has no

   expert opinion—or even lay testimony—as to what impact, if any, the Prophet/Romeo Image had

   on sales of Black Ops 4. See, e.g., Leland Med. Ctrs., Inc., 2007 WL 2900599, at *1 (failure to

   show causality “pie in the sky”) (citing Polar Bear Prods., 384 F.3d at 714). Here, where

   Plaintiff has failed to adduce revenue attributable to the infringement, Plaintiff has not met his

   burden, and his claim must be dismissed.




                                                     12
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 14 of 16 PageID #: 5908




          C.      Plaintiff Has Failed to Provide Any Evidence of False Copyright
                  Management Information.

          The DMCA prohibits the provision or distribution of false CMI, where a party knows the

   CMI is false and where that party disseminated the CMI with the intent to “induce, enable,

   facilitate, or conceal” copyright infringement. 17 U.S.C. § 1202(a).

          Plaintiff has presented no evidence that Defendants distributed any CMI in connection

   with the Prophet image, much less false CMI. Indeed, there is no evidence in the record

   regarding CMI attached to the Romeo image. Plaintiff introduced only Exhibit 51 to provide

   evidence of CMI. This exhibit is simply a picture of a game disc and other clipped copyright

   symbols without any testimony or evidence that this game disc was ever distributed with the

   Romeo image. Without any evidence of CMI being distributed or provided with the Romeo

   image, there can be no evidence that the CMI is false. Furthermore, Plaintiff elicited no

   testimony to meet his burden of providing the “double scienter” required to show a violation of

   section 1202(a): No evidence that anyone at Defendants’ companies knew that any CMI is false,

   or that any CMI was distributed with the intent to “induce, enable, facilitate, or conceal copyright

   infringement.” Plaintiff has simply failed to provide the most basic evidence required to meet

   his burden on his Section 1202(a) claim.

          For that reason, Plaintiff’s claim for a violation of section 1202(a) should be dismissed

   under Rule 50(a) as well.




                                                   13
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 15 of 16 PageID #: 5909




   IV.    CONCLUSION

          For all the reasons herein, Defendants respectfully request this Court grant their motion

   for judgment as a matter of law.



   Dated: June 23, 2021                             DURIE TANGRI LLP


                                              By:                 /s/ Andrew Esbenshade
                                                    DARALYN J. DURIE (CA SBN 169825)
                                                    ddurie@durietangri.com
                                                    ANDREW ESBENSHADE (CA SBN 202301)
                                                    aesbenshade@durietangri.com
                                                    JOSEPH C. GRATZ (CA SBN 240676)
                                                    jgratz@durietangri.com
                                                    JESSICA E. LANIER (SBN 303395)
                                                    jlanier@durietangri.com
                                                    AARON J. BENMARK (CA SBN 312880)
                                                    Telephone: 415-362-6666
                                                    Facsimile:     415-236-6300

                                                    MELISSA R. SMITH (TX SBN 24001351)
                                                    melissa@gillamsmithlaw.com
                                                    GILLAM & SMITH, LLP
                                                    303 South Washington Avenue
                                                    Marshall, TX 75670
                                                    Telephone:    903-934-8450
                                                    Facsimile:    903-934-9257

                                                    E. LEON CARTER (TX SBN 03914300)
                                                    lcarter@carterarnett.com
                                                    COURTNEY B. PEREZ (TX SBN 24061135)
                                                    cperez@carterarnett.com
                                                    CARTER ARNETT PLLC
                                                    8150 N. Central Expressway, Suite 500
                                                    Dallas, TX 75206
                                                    Telephone:     214-550-8188
                                                    Facsimile:     214-550-8185

                                                    Attorneys for Defendants
                                                    ACTIVISION PUBLISHING, INC., ACTIVISION
                                                    BLIZZARD, INC., MAJOR LEAGUE GAMING
                                                    CORP., and TREYARCH CORPORATION



                                                    14
Case 2:19-cv-00050-RWS-RSP Document 222 Filed 06/23/21 Page 16 of 16 PageID #: 5910




                                   CERTIFICATE OF SERVICE

           I hereby certify that on June 23, 2021 the within document was filed with the Clerk of the

   Court using CM/ECF which will send notification of such filing to the attorneys of record in this

   case.

                                                                   /s/ Melissa R. Smith
                                                                   MELISSA R. SMITH




                                                   15
